DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 03/04/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 1 of “a left adjustable strap constructed and arranged to extend through the left core rod opening and the right sleeve bores” is indefinite because applicant’s drawings shows a left strap that extends through a left sleeve bore, and a right strap that extends through a right sleeve bore. Claim 1 recites the limitations “a right adjustable strap constructed and arranged to the right sleeve bores” and “a left adjustable strap constructed and arranged to extend through the left core rod opening and the right sleeve bores” so that applicant is claiming two straps (left and right straps) that extend through “right sleeve bores.” For purposes of examination, the examiner will interpret the claim recitation of “a left adjustable strap constructed and arranged to extend through the left core rod opening and the right sleeve bores” to mean --a left adjustable strap constructed and arranged to extend through the left core rod opening and the left sleeve bores--.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 1 of “a left adjustable strap constructed and arranged to extend through the left core rod opening and the right sleeve bores,” and the recitation in claim 6 of “the interior core rod comprises a wood dowel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities: 
The recitation in the specification of “a left adjustable strap is constructed and arranged to extend through the left core rod opening and the right sleeve” should be changed to --a left adjustable strap is constructed and arranged to extend through the left core rod opening and the left sleeve bores--.  It is noted applicant’s specification discloses: “a right adjustable strap is constructed and arranged to extend through the right core rod opening and the right sleeve bores. The right adjustable strap comprises a first right strap end, a second right strap end and a right adjustable securement element constructed and arranged to securely retain the right strap. A left adjustable strap is constructed and arranged to extend through the left core rod opening and the right sleeve bores” so that applicant’s specification discloses two straps (left and right straps) that extend through “right sleeve bores.” This is not supported by the scope of the disclosed invention which requires left and right bores through which left and right straps pass.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller ( 5125649) in view of Lear (20030220174) and Wu (20080108484).

 	Regarding clam 1, Fuller (Figures 1-20) teaches a gymnastic training apparatus for training gymnastic hip circles on a stationary gymnastic bar device, the gymnastic training apparatus comprising: a cylindrical sleeve (Fig. 1-4, Part No. 12) comprising a right sleeve portion, a left sleeve portion, an exterior surface, and an interior sleeve lumen having a right sleeve opening (See Fig. 7-9) and a left sleeve opening (See fig. 7-9) (Col. 4, Lines 65-68 and Col. 5, Lines 1-15); the cylindrical sleeve further comprising a right axial bore (Fig. 7-10, Part No. 70) and a left axial bore (72) (Col. 6, Lines 11-26);  a right end cap (Fig. 1-3, Part No. 33) located at the right cylindrical sleeve end (Col. 5, Lines 16-18); a left end cap (Fig. 1-3, Part No. 31) located at the left cylindrical sleeve end (Col. 5, Lines 16-18); a right adjustable strap (Fig. 1-3, Part No. 16) constructed and arranged to extend through the right sleeve bore (Fig. 7-10, Part No. 72), the right adjustable strap comprising a first right strap end, a second right strap end and a right adjustable securement element (Fig. 1, Part No. 27, 28) constructed and arranged to securely retain the right strap; and (e) a left adjustable strap (Fig. 1-3, Part No. 14) constructed and arranged to extend through the right sleeve bore (Fig. 7-10, Part No. 70), the left adjustable strap comprising a first left strap end, a second left strap end and a left adjustable securement element (Fig. 1, Part No. 25, 26) constructed and arranged to securely retain the left strap; the gymnastic training apparatus being constructed and arranged to be removably and securely mounted to the gymnastic bar device (Fig. 2, Part No. 50) and to be adjustable to a gymnast on the stationary gymnastic bar device by adjustment of the right adjustable strap (16) and the left adjustable strap (16). 
 	It is noted that the prior art of Fuller is fully capable of performing the claim recitation of “a gymnastic training apparatus for training gymnastic hip circles on a stationary gymnastic bar device” as the recited limitation is directed to the intended use of the claimed apparatus and does not structurally distinguish the claimed apparatus from the prior art. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
 	Fuller does not teach the cylindrical sleeve further comprising a pair of right axial bores and a pair of left axial bores; an interior core rod located within the interior sleeve lumen of the cylindrical sleeve, the interior core rod having a right axial core rod channel and a left axial core rod channel, a right adjustable strap constructed and arranged to extend through the right core rod opening, a left adjustable strap constructed and arranged to extend through the left core rod opening.
 	Lear (Figures 1-4) teaches the cylindrical sleeve further comprising a pair of right axial bores (Fig. 3, Part No. 15) (Para. 0032) and a pair of left axial bores (Fig. 3 Part No. 15) (Para. 0032). 
 	Wu (Figures 1-13) teaches an interior core rod (Fig. 1, Part No. 1) located within the interior sleeve lumen of the cylindrical sleeve (Fig. 1, Part No. 3), the interior core rod having a right axial core rod channel (Fig. 1, Part No. 13) (Para. 0021) and a left axial core rod channel (13) (Para. 0021), a strap (5) constructed and arranged to extend through the right core rod opening (13) and the right sleeve bore (30), a strap (5) constructed and arranged to extend through the left core rod opening (13) and the right sleeve bore (30) (Para. 0026) (See Fig. 5).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Fuller with the cylindrical sleeve further comprising a pair of right axial bores as taught by Lear as a means of proving a cylindrical sleeve with aligned through openings through which a cord/strap passes to aid in exercise (Lear: Para. 0032), and to provide Fuller with the interior core rod having a right axial core rod channel and a left axial core rod channel as taught by Wu as a means of providing an exercise sleeve having with an interior core rod having aligned bores through which an exercise strap passes so that the strap passes through bores in the sleeve and core rod (Wu: Para. 0026).


	Regarding clam 4, the modified Fuller (Figures 1-20) teaches a gymnastic training apparatus for training gymnastic hip circles on a stationary gymnastic bar device, the gymnastic training apparatus comprising: a cylindrical sleeve (Fig. 1-4, Part No. 12) (See fig. 7-9) (Col. 4, Lines 65-68 and Col. 5, Lines 1-15).
 	The modified Fuller does not teach the cylindrical sleeve is made of a plastic material. 
 	Lear (Figures 1-4) teaches the cylindrical sleeve (12) is made of a plastic material (Para. 0027).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Fuller with the cylindrical sleeve is made of a plastic material as taught by Lear as a means of selecting a known material (plastic) based on its suitability for its intended use (an exercise sleeve) (Lear: Para. 0027) (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).
 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Lear and Wu, further in view of Bronston (20110009248).

	Regarding clam 2, the modified Fuller (Figures 1-20) teaches a gymnastic training apparatus for training gymnastic hip circles on a stationary gymnastic bar device, the gymnastic training apparatus comprising: a cylindrical sleeve (Fig. 1-4, Part No. 12) (See fig. 7-9) (Col. 4, Lines 65-68 and Col. 5, Lines 1-15)
 	The modified Fuller does not teach a resilient pad removably located on the exterior surface of the cylindrical sleeve.  
 	Bronston (Figures 1-33) teaches a resilient pad (Fig. 28, Part No. 100) removably located on the exterior surface of the cylindrical sleeve (52) (Para. 0118).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Fuller with a resilient pad removably located on the exterior surface of the cylindrical sleeve as taught by Bronston as a means of  providing cushioned support to a user using an exercise device (Bronston: Para. 0118).


	Regarding clam 3, the modified Fuller (Figures 1-20) teaches a gymnastic training apparatus for training gymnastic hip circles on a stationary gymnastic bar device, the gymnastic training apparatus comprising: a cylindrical sleeve (Fig. 1-4, Part No. 12) (See fig. 7-9) (Col. 4, Lines 65-68 and Col. 5, Lines 1-15).
 	The modified Fuller does not teach the resilient pad is made of vinyl material, foam material, or combinations thereof.  
	Bronston (Figures 1-33) teaches the resilient pad (Fig. 28, Part No. 100) is made of vinyl material, foam material, or combinations thereof (Para. 0118).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Fuller with the resilient pad is made of vinyl material, foam material, or combinations thereof as taught by Bronston as a means of providing cushioned support to a user using an exercise device using a foam pad (Bronston: Para. 0118).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Lear and Wu, further in view of Forzato (20110256986).

	Regarding clam 5, the modified Fuller (Figures 1-20) teaches a gymnastic training apparatus for training gymnastic hip circles on a stationary gymnastic bar device, the gymnastic training apparatus comprising: a right end cap (Fig. 1-3, Part No. 33) located at the right cylindrical sleeve end (Col. 5, Lines 16-18); a left end cap (Fig. 1-3, Part No. 31) located at the left cylindrical sleeve end (Col. 5, Lines 16-18).
 	The modified Fuller does not teach the right end cap and the left end cap are made of polyvinylchloride (PVC).  
 	Forzato (Figures 1-9) teaches the right end cap (13) and the left end cap (13) are made of polyvinylchloride (PVC) (Para. 0026).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Fuller with the right end cap and the left end cap are made of polyvinylchloride (PVC) as taught by Forzato as a means of selecting a known material (polyvinylchloride (PVC)) based on its suitability for its intended use (caps for an exercise sleeve) (Forzato: Para. 0026) (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).


	Regarding clam 6, the modified Fuller (Figures 1-20) teaches a gymnastic training apparatus for training gymnastic hip circles on a stationary gymnastic bar device, the gymnastic training apparatus comprising: a cylindrical sleeve (Fig. 1-4, Part No. 12) (See fig. 7-9) (Col. 4, Lines 65-68 and Col. 5, Lines 1-15). 
 	The modified Fuller does not teach the interior core rod comprises a wood dowel.  
	Forzato (Figures 1-9) teaches the interior core rod comprises a wood dowel (Fig. 4, Part No. 22) (Para. 0028).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Fuller with the interior core rod comprises a wood dowel as taught by Forzato as a means of placing a wood dowel inside a tube/handle of an exercise device (Forzato: Para. 0028).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Lear and Wu, further in view of Davies (5433688).

	Regarding clam 7, the modified Fuller (Figures 1-20) teaches a gymnastic training apparatus for training gymnastic hip circles on a stationary gymnastic bar device, the gymnastic training apparatus comprising: a right adjustable securement element (Fig. 1, Part No. 27, 28) constructed and arranged to securely retain the right strap; and a left adjustable securement element (Fig. 1, Part No. 25, 26) constructed and arranged to securely retain the left strap.
 	The modified Fuller does not teach the right adjustable strap securement element and the left adjustable strap securement element comprise Velcro® hook and loop fasteners. 
 	Davies (Figures 1-13) teaches the right adjustable strap securement element (Fig. 1, Part No. 18) and the left adjustable strap securement element (18) comprise Velcro® hook and loop fasteners (Fig. 3, Part No. 28, 30) (Col. 4, Lines 18-25).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Fuller with the right adjustable strap securement element and the left adjustable strap securement element comprise Velcro® hook and loop fasteners as taught by Davies as a means of using Velcro fasteners to aid in securing an exercise device to an object (Davies: Col. 4, Lines 18-25).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Lear and Wu (20080108484), further in view of Wu (7922634).
 
	Regarding clam 8, the modified Fuller (Figures 1-20) teaches a gymnastic training apparatus for training gymnastic hip circles on a stationary gymnastic bar device, the gymnastic training apparatus comprising: a right adjustable securement element (Fig. 1, Part No. 27, 28) constructed and arranged to securely retain the right strap; and a left adjustable securement element (Fig. 1, Part No. 25, 26) constructed and arranged to securely retain the left strap.
 	The modified Fuller does not teach the right adjustable strap securement element comprises a right adjustable buckle located at the first right strap end, and the left adjustable strap securement element comprises a left adjustable buckle located at the first left strap end. 
 	Wu (‘634) (Figures 1-15) teaches the right adjustable strap securement element comprises a right adjustable buckle (Fig 13-14, Part No. 28) located at the first right strap end, and the left adjustable strap securement element comprises a left adjustable buckle (28) located at the first left strap end (Col. 5, Lines 1-9).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Fuller with the right adjustable strap securement element comprises a right adjustable buckle located at the first right strap end as taught by Wu (‘634) as a means of using a buckle attached to an exercise sleeve to aid a user with using the exercise sleeve (Wu (‘634): Col. 5, Lines 1-9)

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Lear and Wu (‘484) and Wu (‘634), further in view of Silverman (20120035031).

	Regarding clam 9, the modified Fuller (Figures 1-20) teaches a gymnastic training apparatus for training gymnastic hip circles on a stationary gymnastic bar device, the gymnastic training apparatus comprising: a right adjustable securement element (Fig. 1, Part No. 27, 28) constructed and arranged to securely retain the right strap; and a left adjustable securement element (Fig. 1, Part No. 25, 26) constructed and arranged to securely retain the left strap.
 	The modified Fuller does not teach the right adjustable buckle further comprises a right adjustable cam buckle or a right adjustable strap ratchet and the left adjustable buckle further comprises a left adjustable cam buckle or a left adjustable strap ratchet, the right and left adjustable cam buckles or strap ratchets respectively being constructed and arranged to securely hold the right adjustable strap and the left adjustable strap in place. 
 	Silverman (Figures 1-11) teaches the right adjustable buckle further comprises a right adjustable cam buckle (Fig. 2-3, Part No. 40) (Para. 0025) or a right adjustable strap ratchet and the left adjustable buckle further comprises a left adjustable cam buckle (Fig. 2-3, Part No. 40) (Para. 0025)or a left adjustable strap ratchet, the right and left adjustable cam buckles (Fig. 2-3, Part No. 40) (Para. 0025) or strap ratchets respectively being constructed and arranged to securely hold the right adjustable strap and the left adjustable strap in place (See Fig. 2-3) (Para. 0025).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Fuller with the right adjustable buckle further comprises a right adjustable cam buckle or a right adjustable strap ratchet and the left adjustable buckle further comprises a left adjustable cam buckle or a left adjustable strap ratchet as taught by Silverman as a means of using cam buckles to hold and adjust a length of straps of a exercise device (Silverman: Para. 0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711